Case: 18-15280   Date Filed: 02/05/2020   Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-15280
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:17-cv-01178-LCB



ANDREA LYLE,

                                              Plaintiff - Appellant,

versus

BASF CHEMISTRY, INC.,
a Corporation,
KELLY SERVICES, INC.,
a Corporation,

                                              Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (February 5, 2020)

Before ED CARNES, Chief Judge, GRANT, and TJOFLAT, Circuit Judges.

PER CURIAM:
               Case: 18-15280     Date Filed: 02/05/2020    Page: 2 of 8


      Andrea Lyle appeals the district court’s dismissal with prejudice of her

complaint against BASF Chemistry, Inc. and Kelly Services, Inc., for failure to

comply with the district court’s orders. We affirm.

                                           I.

      Plaintiff-Appellant Andrea Lyle sued Defendant-Appellees BASF

Chemistry, Inc. and Kelly Services, Inc. for sexual harassment and retaliation in

violation of Title VII of the Civil Rights Act of 1964. See 42 U.S.C. § 2000e et

seq. After the defendants answered, the district court entered a scheduling order

that, among other things, set May 2, 2018, as the deadline for party depositions and

July 2, 2018, as the deadline for the completion of all discovery.

      On April 16 Kelly filed what would become the first of several motions

about Lyle’s discovery conduct. Kelly sought a discovery conference to address

what it characterized as Lyle’s failure to respond to its discovery requests,

including its interrogatories, its requests for production, and its requests to

schedule depositions. The district court granted Kelly’s motion, held a telephone

conference on April 18, and issued an order the same day. In the order, the district

court ordered Lyle to respond to both Kelly’s and BASF’s discovery requests by

April 27, scheduled Lyle’s deposition for May 8, and extended the discovery

deadline to May 31.




                                           2
              Case: 18-15280     Date Filed: 02/05/2020    Page: 3 of 8


      On April 30 Lyle’s attorney filed a “Notice” stating that he had been unable

to contact Lyle via telephone or email. Four days later, on May 4, the defendants

jointly filed a motion to dismiss Lyle’s complaint under Federal Rule of Civil

Procedure 41(b) for failure to prosecute and failure to comply with the district

court’s order. In the alternative, they sought an order postponing Lyle’s deposition

and again directing her to fully respond to their discovery requests. The district

court issued an order postponing Lyle’s deposition, ordering Lyle and all attorneys

to appear at a telephone conference on May 10, and informing Lyle that it would

dismiss her case for failure to prosecute if she did not appear.

      Lyle appeared on the call, and after the call the district court entered another

order modifying the discovery deadlines to account for Lyle’s delays. The court

ordered Lyle to respond to the defendants’ discovery requests by May 24, set

Lyle’s deposition for June 21, and extended the discovery deadline to September 3.

      On May 25, the day after Lyle’s deadline to respond to the defendants’

discovery requests, the defendants again jointly moved to dismiss her complaint

for lack of prosecution, stating that neither defendant had “received any discovery

responses from Lyle” by the May 24 deadline. The district court ordered Lyle to

show cause by June 5 why her case shouldn’t be dismissed.

      Lyle did so, asserting that she had responded to the defendants’ discovery

requests in writing on June 2 (one week after the May 24 deadline). She also said


                                           3
              Case: 18-15280     Date Filed: 02/05/2020   Page: 4 of 8


that she had been sick with a cold, an upper respiratory infection, and a chronic

illness, and that she had a busy work schedule. She argued that dismissal wasn’t

warranted because the defendants still had 10 days to prepare for her deposition,

and “had the benefit of their own internal investigation, an EEOC investigation[,]

and the EEOC file,” so her late discovery responses wouldn’t prejudice them.

      Kelly and BASF each responded and stated that Lyle had not, in fact, fully

responded to their discovery requests and that her inadequate responses had

prejudiced both of them. They each attached Lyle’s discovery responses and

discussed specific deficiencies in her responses, including that Lyle began her

responses by asserting 15 general objections and made boilerplate objections to

every interrogatory and every request for production. BASF also attached a “Table

of Deficiencies” discussing each of Lyle’s discovery responses and detailing the

ways in which her responses were inadequate.

      On June 19 the district court held another telephone conference addressing

the defendants’ second motion to dismiss. On June 28 the court struck all of

Lyle’s objections as untimely and ordered Lyle to provide complete discovery

responses within 14 days of its order.

      On July 20 the defendants jointly moved — for the third time — to dismiss

Lyle’s complaint for failure to prosecute and failure to comply with the district

court’s orders. They stated that Lyle had never responded to their interrogatories


                                          4
               Case: 18-15280     Date Filed: 02/05/2020    Page: 5 of 8


without objections and had never served written responses to BASF’s requests for

production. They attached to their motion a copy of Lyle’s most recent discovery

responses.

      The court ordered Lyle — for the second time — to show cause why her

case shouldn’t be dismissed with prejudice. Lyle filed a response that was largely

the same as the one she had filed in response to the district court’s first order to

show cause. It did not address the defendants’ assertions that her most recent

discovery responses were inadequate. She attached copies of her responses to each

defendant’s interrogatories and requests for production.

      On November 19 the district court held an in-person hearing addressing the

defendants’ third motion to dismiss. At the hearing, Lyle’s attorney admitted that

some discovery responses were inadequate and that he had no excuse for failing to

fully respond to the defendants’ discovery requests. He also stated that he was

approximately 60% at fault and Lyle was 40% at fault for the discovery failures.

And he said that Lyle had told him she would continue to withhold responses to

discovery requests about her medical history, despite the district court’s order that

she fully respond to the discovery requests.

      One week later, the district court issued a memorandum opinion and order

granting the defendants’ motion and dismissing Lyle’s complaint with prejudice.

The court found that Lyle’s “repeated discovery failures” were attributable to both


                                           5
              Case: 18-15280     Date Filed: 02/05/2020    Page: 6 of 8


Lyle and her attorney, that Lyle had failed to make herself reasonably available to

her attorney to respond to discovery requests, and that her attorney had failed to

ensure that his discovery responses complied with the court’s orders. It found that

this “pattern of conduct” had been ongoing for several months despite repeated

warnings by the court, and that Lyle’s “continued failures” could “only be

considered a pattern of willful or bad faith conduct.” The court was unconvinced

that “anything would change going forward.” It found that neither giving Lyle

additional time to respond to the discovery requests nor imposing monetary

sanctions would correct her behavior and dismissed her complaint with prejudice.

Lyle appealed.

                                          II.

      It is not entirely clear whether the district court dismissed Lyle’s complaint

under Federal Rule of Civil Procedure 41(b) or Rule 37(b)(2)(A). But the

distinction doesn’t matter here. We review a district court’s dismissal under either

Rule 41(b) or Rule 37(b)(2)(A) for abuse of discretion. Goforth v. Owens, 766
F.2d 1533, 1535 (11th Cir. 1985) (Rule 41(b)); BankAtlantic v. Blythe Eastman

Paine Webber, Inc., 12 F.3d 1045, 1048 (11th Cir. 1994) (Rule 37(b)(2)(A)).

Under Rule 41(b), a district court may dismiss a complaint with prejudice when:

“(1) a party engages in a clear pattern of delay or willful contempt (contumacious

conduct); and (2) the district court specifically finds that lesser sanctions would not


                                           6
               Case: 18-15280      Date Filed: 02/05/2020    Page: 7 of 8


suffice.” Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1338 (11th

Cir. 2005) (quotation marks omitted). Under Rule 37(b)(2)(A), a district court may

dismiss a complaint with prejudice when: (1) a party’s failure to comply with a

court order is a result of willfulness or bad faith; and (2) the district court finds that

lesser sanctions would not suffice. Malautea v. Suzuki Motor Co., Ltd., 987 F.2d
1536, 1542 (11th Cir. 1993).

                                           III.

      The district court did not abuse its discretion in dismissing Lyle’s complaint

with prejudice — whether it dismissed it under Rule 41(b) or Rule 37(b)(2)(A).

The district court had amended its discovery deadlines three times to give Lyle

more time to respond, and each time, she failed to submit complete and adequate

responses to the defendants’ discovery requests. At the in-person hearing her

attorney admitted that her responses were not adequate and also told the court that,

at least as to discovery about her medical history, Lyle intended to continue

providing inadequate responses. The district court found that this behavior

amounted to a pattern of willful and bad faith conduct. The court also considered

the lesser sanctions of either once again extending her discovery deadline or

imposing monetary sanctions and concluded that neither would be effective at

prompting Lyle to comply with its orders and her discovery obligations. Under

either Rule 41(b) or 37(b)(2)(A), that was sufficient and the district court acted


                                            7
                Case: 18-15280   Date Filed: 02/05/2020   Page: 8 of 8


well within its range of discretion. See Betty K, 432 F.3d at 1338; Malautea, 987

F.2d at 1542.

      AFFIRMED.




                                         8